United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2952
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Northern
                                        * District of Iowa.
Jason Paul Annis,                       *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: January 23, 2002
                              Filed: January 28, 2002
                                   ___________

Before BOWMAN, MORRIS SHEPPARD ARNOLD, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Jason Paul Annis pleaded guilty to knowingly selling or disposing of a stolen
firearm, in violation of 18 U.S.C. § 922(j) (1994), and was sentenced to eight months'
imprisonment and three years' supervised release. While serving his supervised
release, the probation office filed a petition alleging that Annis had violated his
release conditions. The District Court1 subsequently modified the release conditions
to include service of a five-month term at a community center. However, Annis failed
to report to the center. After the District Court conducted a hearing at which Annis

      1
      The Honorable Michael J. Melloy, United States District Judge for the
Northern District of Iowa.
stipulated that he had failed to report in violation of the modified release condition,
the Court revoked his supervised release and sentenced him to fourteen months'
imprisonment and additional supervised release of one year. Annis now appeals,
challenging the revocation sentence. We affirm.

      When a district court finds by a preponderance of the evidence that a defendant
has violated a supervised release condition, the court may revoke supervised release
and impose imprisonment without credit for time previously served on postrelease
supervision. See 18 U.S.C. § 3583(e)(3) (1994). We review for abuse of discretion.
See United States v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995).

      Having carefully reviewed the record and Annis’s arguments on appeal, we
conclude that his revocation sentence neither exceeds the limits of section 3583(e),
nor constitutes an abuse of discretion by the District Court. See United States v. St.
John, 92 F.3d 761, 766 (8th Cir. 1996); United States v. Smeathers, 930 F.2d 18, 19
(8th Cir. 1991) (per curiam).

       Accordingly, we affirm. The motion to withdraw submitted by Annis's counsel
is granted.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-